Citation Nr: 1627036	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified at a February 2016 Board videoconference hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  Lumbar spine symptoms were not both chronic in service and continuous after service separation.  

2.  Arthritis did not manifest within one year after service separation.

3.  A currently diagnosed lumbar spine disability is not related to service or to a service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, and VA and private medical records.  Additionally, the Veteran was afforded a VA spine examination in December 2010 and the VA examiner provided a supplemental opinion in April 2011.  The Board finds that, cumulatively, the VA examination and opinions of record adequately address the claim for service connection for a low back disability based on both direct and secondary service connection, and include adequate rationale for the opinions rendered based on the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2015).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in his initial October 2010 claim for service connection and in February 2016 Board hearing testimony that his service-connected left knee disability and associated limp or change in gait led to his current back problems. 

The Board finds that the Veteran has a currently diagnosed lumbar spine disability.  An April 2011 VA examination identifies a diagnosis of spondylosis of the lumbar spine due to aging, and private treatment records from Southern Bone and Joint show that the Veteran had x-ray evidence of significant degenerative disc disease in the lumbar spine.  

The Veteran was treated for lumbar strain in service, however, lumbar spine symptoms were not shown to be chronic in service.  Service treatment records show that the Veteran was seen on two occasions in May 1975 for low back pain.  He was seen for a backache on May 8, 1975 while on mess duty.  He had tenderness to the lumbar area, diagnosed as mild back strain.  He was seen again on May 19, 1975 for a complaint of low back pain that been present for three days.  The Veteran noted that he had started a weight program a week prior.  The Veteran was diagnosed with muscle strain.  A July 1978 separation examination report did not identify any continued complaints or treatment related to the lumbar spine.  

The Board finds that lumbar spine symptoms were not both chronic in service and continuous after service separation.  While service treatment records show that the Veteran was treated for the low back pain on two occasions in May 1975, the Veteran had no further back complaints shown in service despite continuing treatment for knee problems in service.  During February 2016 Board hearing testimony, the Veteran reported that post-service back problems began in 2002, and during a December 2010 VA examination, he indicated that he was sought treatment for back pain by a private physician in 2004.  The Board finds that the Veteran is credible in his testimony.  Chronic back pain symptoms were not shown in service treatment records, and lay and medical evidence indicates that the Veteran did not report or seek treatment for back pain until many years post-service.  The Veteran does not otherwise contend that his back symptoms were chronic in service or continuous since service separation.

Arthritis did not manifest within one year after service separation.  The earliest x-ray evidence of arthritis was shown by VA examination in December 2010.  At that time, x-rays showed degenerative disc disease as L5-S1 with anterior osteophytes noted in the lumbar spine area.  

A currently diagnosed lumbar spine disability is not related to service or to a service-connected left knee disability.  While the Veteran indicated, in February 2016 Board hearing testimony, that be believed that his lumbar spine disability was  secondary to his service-connected left knee, the Board finds that as a lay person the Veteran is not competent to provide a nexus opinion relating his lumbar spine disability to his service-connected left knee as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of degenerative disc disease or arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran was afforded an opportunity to obtain additional medical opinion evidence in support of his claim, and the record was held open for the submission of such evidence.  However, to date, no evidence identifying a nexus between the Veteran's currently diagnosed lumbar spine disability and his service-connected left knee has been submitted.  Instead, December 2010 and April 2011 VA opinions indicate that the Veteran's lumbar spine disability is not related to service or a service-connected left knee disability.  

A December 2010 VA examiner diagnosed the Veteran with spondylosis in the lumbar spine.  The examiner opined in December 2010 that, upon reviewing the Veteran's claims file, she felt there was inadequate documentation to create a nexus between the Veteran's present low back condition and his military service.  Therefore, she opined that it was less likely as not that the Veteran's present low back condition was related to service.  This opinion was based on a review of the record and examination of both the Veteran's left knee and lumbar spine.  

In February 2011, the RO requested a supplemental opinion to address the question of whether current spondylosis and degenerative disc disease of the lumbar spine was caused by or permanently aggravated by the Veteran's left knee disability.  In an April 2011 supplemental opinion, the VA examiner noted findings in service treatment records related to the both the knees and lumbar muscle strain.  The VA examiner opined that the Veteran developed spondylosis in the lumbar spine as a process of more than 30 years of aging.  She reasoned that there was no evidence in current medical literature that osteoarthritis in the knee joint causes spondylosis in the lumbar spine.  The VA examiner also opined that there was no documentation in the claims file or in service medical records indicating that his lumbar spine was permanently aggravated by his left knee.  

Cumulatively, the Board finds that the VA examiner has provided adequate opinions addressing direct and secondary service connection.  In that regard, the examiner indicated that the Veteran's currently diagnosed low back disability was less likely as not related to service based on a review of the record, and reasoning that his current spondylosis was a result of 30 years of aging.  The Board finds that April 2011 opinion was responsive to the RO's February 2011 inquiry and indicates that the Veteran's lumbar spine disability was neither caused nor aggravated by his service-connected left knee disability.  The VA examiner reasoned that there was no evidence in current medical literature which shows that osteoarthritis in the knee joint "causes" spondylosis in the lumbar spine, and there was no documentation in the claims file to indicate that the Veteran's lumbar spine was "permanently aggravated" by his left knee.  Because the opinions were based on a review of the claims file as well as examination of the Veteran, the Board finds that the opinions were based on an accurate factual background and are probative. 

The Board finds that the evidence of record does not otherwise tend to relate the Veteran's currently diagnosed lumbar spine disability to service or to a service-connected left knee disability.  For these reasons the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a lumbar spine disability on both a direct or secondary basis.  Because the preponderance of the evidence is against the appeal for service connection for a lumbar spine disability the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


